UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Item 1. Report to Stockholders. COMPANY AT A GLANCE Tortoise Energy Capital Corp. (NYSE: TYY) is a closed-end investment company investing primarily in equity securities of publicly-traded Master Limited Partnerships (MLPs) and their affiliates in the energy infrastructure sector. Investment Goals: Yield, Growth and Quality TYY seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in energy infrastructure companies with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. We also seek distribution growth through timely debt and equity offerings. TYY seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the U.S. economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in us, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Our investments are primarily in mid-stream (mostly pipeline) operations, which typically produce steady cash flows with less to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing for our investors. A TYY Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes, based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience, to select and manage the portfolio on your behalf; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public markets. January 13, 2011 DEAR FELLOW STOCKHOLDERS, The MLP sector delivered another great year in 2010. We attribute the strong performance to continued market recognition of the underlying solid business fundamentals of MLPs. We have maintained a very attractive current yield, with primary value creation driven by the strength of the midstream MLPs in which we invest, and our resulting stock price appreciation. Generally, our MLP holdings maintained and grew their distributions, improved cash distribution coverage and strengthened their balance sheets. During the past year, we have remained focused on our goals of yield, growth and quality, with a special emphasis on quality. We focus on what we believe to be the highest quality MLPs in the sector — midstream MLPs — with fee-based, recurring revenue streams. Master Limited Partnership Sector Review and Outlook In our fiscal year ended Nov. 30, 2010, the Tortoise MLP Total Return Index™ (TMLPT) had a total return of 44 percent as compared to approximately 10 percent for the S&P 500. These returns were driven by continued sector growth and the resulting increase in MLP distributions. Demand for services to gather, process, transport and store crude oil, natural gas and natural gas liquids rose as the economy began to improve. Additionally, integrated and other energy companies sold approximately $40 billion of assets to MLPs (including dropdowns and general partner transactions) and nearly $10 billion was invested in new internal growth projects in fiscal 2010. Capital markets were supportive of sector growth, with more than $20 billion of debt and over $14 billion of equity issued to support this activity. For the first time since the spring of 2008, an MLP IPO was completed, with a total of five MLP IPOs in fiscal 2010. We think this alone speaks to the general health of the sector. We expect the need for growth capital in 2011 to be consistent with recent levels as MLPs focus on the development of the EagleFord shale in South Texas, the Bakken shale around North Dakota, the Marcellus shale located in the Appalachia region, and the Haynesville shale in east Texas and northern Louisiana. Significant infrastructure build-out is needed to connect end-users with these prolific new sources of natural gas supply. Additionally, we believe demand for both refined products and natural gas will improve as the economy expands and population grows. We expect accompanying MLP distribution growth in the mid-single digits in fiscal 2011. Company Performance Review and Outlook Our total assets increased from $558.5 million on Nov. 30, 2009, to $765.8 million on Nov. 30, 2010, resulting primarily from the increase in the value of our investments. Our total return based on market value, including the reinvestment of distributions, was 10.5 percent for our fourth fiscal quarter, and 29.3 percent for fiscal year 2010. We paid a distribution of $0.40 per common share ($1.60 annualized) to our stockholders on Nov. 30, 2010, unchanged from the previous quarter. This represented an annualized yield of 5.9 percent based on our fiscal year closing price of $27.06. For tax purposes, distributions to stockholders for 2010 were 61 percent qualified dividend income and 39 percent return of capital. We expect that as longer-term MLP (Unaudited) 2010Annual Report 1 growth prospects are realized, this will allow growth in our distributions over time. We will seek to increase distributions only when we believe they are sustainable over the long-term, while maintaining distribution payout coverage. We ended our fiscal year with leverage (including bank debt, senior notes and preferred stock), at 21.2 percent of total assets, below our long term target of 25 percent. We continue to seek to emphasize quality through a conservative leverage policy. As MLP market valuations improved this year, we allowed our leverage as a percent of total assets to decrease over the near-term. As of Nov. 30, 2010, 95 percent of our leverage has fixed interest or distribution rates, a weighted average maturity of 4.0 years, and a weighted average cost of leverage of 5.65 percent. While our cost of leverage is higher than current short-term rates, we believe a primarily fixed-rate strategy with laddered maturities enhances the predictability and sustainability of our distributable cash flow, across interest rate environments Additional information about our financial performance is available in the Key Financial Data and Management’s Discussion of this report. Conclusion We have a philosophy of comprehensive risk management, especially in portfolio selection and leverage policy. We provide an efficient and simple way to access the MLP sector, with a strategy anchored in quality midstream MLPs. We believe TYY offers an attractive yield relative to other income-oriented asset classes such as REITs and Utilities and is well-positioned to continue to support the significant growth opportunities of the MLP sector. Thank you for your investment in TYY. We look forward to a promising 2011. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C. The adviser to Tortoise Energy Capital Corp. H. Kevin Birzer Zachary A. Hamel Kenneth P. Malvey Terry Matlack David J. Schulte (Unaudited) 2 Tortoise Energy Capital Corp. Key Financial Data (Supplemental Unaudited Information) (dollar amounts in thousands unless otherwise indicated) The information presented below regarding Distributable Cash Flow and Selected Operating Ratios is supplemental non-GAAP financial information, which we believe is meaningful to understanding our operating performance. The Selected Operating Ratios are the functional equivalent of EBITDA for non-investment companies, and we believe they are an important supplemental measure of performance and promote comparisons from period-to-period. Supplemental non-GAAP measures should be read in conjunction with our full financial statements. Year Ended November 30, Q4(1) Q1(1) Q2(1) Q3(1) Q4(1) Total Distributions Received from Investments Distributions received from master limited partnerships $ Dividends paid in stock Other income — 11 — 11 — — — Short-term interest and dividend income 67 — Total from investments Operating Expenses Before Leverage Costs and Current Taxes Advisory fees Other operating expenses Distributable cash flow before leverage costs and current taxes Leverage costs(2) Current income tax expense 71 19 18 98 96 Distributable Cash Flow(3) $ Distributions paid on common stock $ Distributions paid on common stock per share Payout percentage for period(4) % Net realized gain (loss), net of income taxes, for the period ) Total assets, end of period Average total assets during period(5) Leverage (long-term debt obligations, preferred stock and short-term borrowings)(6) Leverage as a percent of total assets % Unrealized appreciation, net of income taxes, end of period Net assets, end of period Average net assets during period(7) Net asset value per common share Market value per share Shares outstanding Selected Operating Ratios(8) As a Percent of Average Total Assets Total distributions received from investments % Operating expenses before leverage costs and current taxes % Distributable cash flow before leverage costs and current taxes % As a Percent of Average Net Assets Distributable Cash Flow(3) % Q1 is the period from December through February. Q2 is the period from March through May. Q3 is the period from June through August. Q4 is the period from September through November. Leverage costs include interest expense, other recurring leverage expenses and distributions to preferred stockholders. “Net investment income (loss), before income taxes” on the Statement of Operations is adjusted as follows to reconcile to Distributable Cash Flow (DCF): increased by the return of capital on MLP distributions, the value of paid-in-kind distributions, premium on redemption of long-term debt obligations, other non-recurring leverage expenses and amortization of debt issuance costs; and decreased by distributions to preferred stockholders and current taxes paid. Distributions paid as a percentage of Distributable Cash Flow. Computed by averaging month-end values within each period. The balance on the short-term credit facility was $7,400,000 as of November 30, 2010. Computed by averaging daily values within each period. Annualized for periods less than one full year. Operating ratios contained in our Financial Highlights are based on average net assets. 2010 Annual Report 3 MANAGEMENT’S DISCUSSION (Unaudited) The information contained in this section should be read in conjunction with our Financial Statements and the Notes thereto. In addition, this report contains certain forward-looking statements. These statements include the plans and objectives of management for future operations and financial objectives and can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “anticipate,” “estimate,” or “continue” or the negative thereof or other variations thereon or comparable terminology. These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions. Certain factors that could cause actual results and conditions to differ materially from those projected in these forward-looking statements are set forth in the “Risk Factors” section of our public filings with the SEC. Overview Tortoise Energy Capital Corp.’s (the “Company”) goal is to provide a stable and growing distribution stream to our investors. We seek to provide our stockholders with an efficient vehicle to invest in the energy infrastructure sector. While we are a registered investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), we are not a “regulated investment company” for federal tax purposes. Our distributions do not generate unrelated business taxable income (“UBTI”) and our stock may therefore be suitable for holding by pension funds, IRAs and mutual funds, as well as taxable accounts. We invest primarily in MLPs through private and public market purchases. MLPs are publicly traded partnerships whose equity interests are traded in the form of units on public exchanges, such as the NYSE or NASDAQ. Tortoise Capital Advisors, L.L.C. serves as our investment adviser. Company Update Market values of our MLP investments increased during 4th quarter 2010 from their levels at August 31, 2010, contributing to an increase of $75 million in total assets. Distribution increases from our MLP investments were in-line with our expectations while the increase in total assets during the quarter resulted in increased asset-based expenses. Total leverage decreased as a percent of total assets and we maintained our quarterly distribution of $0.40 per share. Additional information on these events and results of our operations are discussed in more detail below. Critical Accounting Policies The financial statements are based on the selection and application of critical accounting policies, which require management to make significant estimates and assumptions. Critical accounting policies are those that are both important to the presentation of our financial condition and results of operations and require management’s most difficult, complex, or subjective judgments. Our critical accounting policies are those applicable to the valuation of investments, tax matters and certain revenue recognition matters as discussed in Note 2 in the Notes to Financial Statements. Determining Distributions to Stockholders Our portfolio generates cash flow from which we pay distributions to stockholders. Our Board of Directors considers our distributable cash flow (“DCF”) in determining distributions to stockholders. Our Board of Directors reviews the distribution rate quarterly, and may adjust the quarterly distribution throughout the year. Our goal is to declare what we believe to be sustainable increases in our regular quarterly distributions with increases safely covered by earned DCF. We have targeted to pay at least 95 percent of DCF on an annualized basis. Determining DCF DCF is simply distributions received from investments less expenses. The total distributions received from our investments include the amount received by us as cash distributions from MLPs, paid-in-kind distributions, and dividend and interest payments. The total expenses include current or anticipated operating expenses, leverage costs and current income taxes (excluding taxes generated from realized gains). Realized gains and expected tax benefits are not included in our DCF. Each are summarized for you in the table on page 3 and are discussed in more detail below. The Key Financial Data table discloses the calculation of DCF and should be read in conjunction with this discussion. The difference between distributions received from investments in the DCF calculation and total investment income as reported in the Statement of Operations, is reconciled as follows: the Statement of Operations, in conformity with U.S. generally accepted accounting principles (“GAAP”), recognizes distribution income from MLPs and common stock on their ex-dates, whereas the DCF calculation reflects distribution income on their pay dates; GAAP recognizes that a significant portion of the cash distributions received from MLPs are characterized as a return of capital and therefore excluded from investment income, whereas the DCF calculation includes the return of capital; and, distributions received from investments in the DCF calculation include the value of dividends paid-in-kind (additional stock or MLP units), whereas such amounts are not included as income for GAAP purposes. The treatment of expenses in the DCF calculation also differs from what is reported in the Statement of Operations. In addition to the total operating expenses as disclosed in the Statement of Operations, the DCF calculation reflects interest expense, other recurring leverage expenses, distributions to preferred stockholders, as well as current taxes paid. A reconciliation of Net Investment Loss, before Income Taxes to DCF is included below. Distributions Received from Investments Our ability to generate cash is dependent on the ability of our portfolio of investments to generate cash flow from their operations. In order to maintain and grow distributions to our stockholders, we evaluate each holding based upon its contribution to our investment income, our expectation for its growth rate, and its risk relative to other potential investments. 4Tortoise Energy Capital Corp. MANAGEMENT’S DISCUSSION (Unaudited) (Continued) We concentrate on MLPs we believe can expect an increasing demand for services from economic and population growth. We seek well-managed businesses with hard assets and stable recurring revenue streams. Our focus remains primarily on investing in fee-based service providers that operate long-haul, interstate pipelines. We further diversify among issuers, geographies and energy commodities to seek a distribution payment which approximates an investment directly in energy infrastructure MLPs. In addition, most energy infrastructure companies are regulated and utilize an inflation escalator index that factors in inflation as a cost pass-through. So, over the long-term, we believe MLPs’ distributions will outpace inflation and interest rate increases, and produce positive real returns. Total distributions received from our investments for the 4th quarter 2010 was approximately $12.0 million, representing an 11 percent increase as compared to 4th quarter 2009 and a 3 percent increase as compared to 3rd quarter 2010. The difference from 3rd quarter 2010 reflects distribution increases from our MLP investments and receipt of distributions from MLPs that recently completed their initial public offerings and began to make cash distributions. Expenses We incur two types of expenses: (1) operating expenses, consisting primarily of the advisory fee; and (2) leverage costs. On a percentage basis, operating expenses before leverage costs and current taxes were an annualized 1.11 percent of average total assets for the 4th quarter 2010 as compared to 1.17 percent for the 4th quarter 2009 and 1.11 percent for the 3rd quarter 2010. Advisory fees for the 4th quarter 2010 increased 7 percent from 3rd quarter 2010 as a result of increased average managed assets for the quarter. Average managed assets increased primarily from increasing MLP asset values during the quarter. Yields on our MLP investments are currently slightly below their 5-year historical average of approximately 7 percent. All else being equal, if MLP yields continue to decrease and distributions remain constant or grow, MLP asset values will increase as will our managed assets and advisory fees. Other operating expenses increased approximately $21,000 from 3rd quarter 2010, reflecting increased estimated franchise taxes. Leverage costs consist of two major components: (1) the direct interest expense on our Tortoise Notes and short-term credit facility; and (2) distributions to preferred stockholders. Other leverage expenses include rating agency fees and commitment fees. Total leverage costs for DCF purposes were approximately $2.3 million for the 4th quarter 2010 as compared to $1.6 million for the 4th quarter 2009 and $2.3 million for the 3rd quarter 2010. The change in total leverage costs from the prior year reflects the redemption of our auction rate preferred stock and the issuance of our mandatorily redeemable preferred (“MRP”) stock, as well as improved terms included in the amendment to our credit facility which became effective June 20, 2010. The weighted average annual rate of our leverage at November 30, 2010 was 5.65 percent. This rate includes balances on our bank credit facility which accrue interest at a variable rate equal to one-month LIBOR plus 1.25 percent. Our weighted average rate may vary in future periods as the utilization of our credit facility varies and our leverage matures or is redeemed. Additional information on our leverage and amended credit facility is disclosed below in Liquidity and Capital Resources and in our Notes to Financial Statements. Distributable Cash Flow For 4th quarter 2010, our DCF was approximately $7.5 million, a decrease of 2 percent as compared to 4th quarter 2009 and a 2 percent increase as compared to 3rd quarter 2010. These changes are the net result of increased distributions and expenses as outlined above. Throughout the 2009 fiscal year, we anticipated and planned for the impact the redemption of our auction rate preferred and the issuance of our MRP shares at current market rates would have on our DCF. In an effort to smooth the refinancing impact, we distributed only 90.4 percent of available DCF for fiscal year 2009, and approximately $2 million of undistributed DCF was carried into fiscal year 2010. For 4th quarter 2010, we declared and paid a distribution of $7.7 million, or 102.9 percent of DCF. As a result, we utilized approximately $0.2 million of our fiscal year 2009 undistributed DCF during the quarter. We currently anticipate that our DCF payout ratio will decrease in future quarters as expected distribution increases from our MLPs exceed projected increases in expenses. On a per share basis, we declared a $0.40 distribution on November 8, 2010. This is unchanged as compared to 4th quarter 2009 and 3rd quarter 2010. Net investment loss before income taxes on the Statement of Operations is adjusted as follows to reconcile to DCF for fiscal year 2010 and the 4th quarter 2010 (in thousands): 4th Qtr 2010 Net Investment Loss, before Income Taxes $ ) $ ) Adjustments to reconcile to DCF: Dividends paid in stock Return of capital on distributions Amortization of debt issuance costs 72 Current income tax expenses ) ) DCF $ $ Liquidity and Capital Resources We had total assets of $766 million at year-end. Our total assets reflect the value of our investments, which are itemized in the Schedule of Investments. It also reflects cash, interest and receivables and any expenses that may have been prepaid. During 4th quarter 2010, total assets increased $75 million. This change was primarily the result of a net realized and unrealized gain on investments of approximately $76 million during the quarter (excluding return of capital on distributions reflected during the quarter). 2010 Annual Report5 MANAGEMENT’S DISCUSSION (Unaudited) (Continued) Total leverage outstanding at November 30, 2010 of $162.4 million is comprised of $90 million in senior notes, $65 million in MRP stock and $7.4 million outstanding under the credit facility. Total leverage represented 21.2 percent of total assets at November 30, 2010, as compared to 22.5 percent as of August 31, 2010 and 29.5 percent as of November 30, 2009. We’ve allowed leverage as a percent of total assets to decrease as market values increased rather than maintain leverage to total assets at the long-term target level of 25 percent of total assets. This allows the opportunity to add leverage when compelling investment opportunities arise. Temporary increases of up to 30 percent of our total assets may be permitted, provided that such leverage is consistent with the limits set forth in the 1940 Act, and that such leverage is expected to be reduced over time in an orderly fashion to reach our long-term target. Our leverage ratio is impacted by increases or decreases in MLP values, issuance of equity and/or the sale of securities where proceeds are used to reduce leverage. Our longer-term leverage (excluding our bank credit facility) of $155 million on November 30, 2010 was comprised of 58 percent private placement debt and 42 percent publicly placed preferred equity with a weighted average fixed rate of 5.81 percent and weighted average laddered maturity of 4.2 years. Subsequent to year end, we utilized our short-term credit facility to redeem a portion of our outstanding MRP stock. On December 13, 2010, we redeemed 2,000,000 shares of MRP stock at $10.10 per share, plus accrued dividends. The redemption price reflected the liquidation value of $10.00 per share plus the early redemption premium of $0.10 per share. Our MRP stock has an optional redemption feature allowing us to redeem all or a portion of the remaining stock on or prior to November 30, 2011 at $10.10 per share. An optional redemption after November 30, 2011 and on or prior to November 30, 2012 will be at $10.05 per share. Any redemption after November 30, 2012 will be at the liquidation preference amount of $10.00 per share. We have used leverage to acquire MLPs consistent with our investment philosophy. The terms of our leverage are governed by regulatory and contractual asset coverage requirements that arise from the use of leverage. Additional information on our leverage and asset coverage requirements is discussed in Note 8 and Note 9 in the Notes to Financial Statements. Our coverage ratios are updated each week on our Web site at www.tortoiseadvisors.com. During the quarter, we issued 69,901 shares as part of our dividend reinvestment plan with a reinvestment amount of $1.7 million. Taxation of our Distributions and Income Taxes We invest in partnerships which generally have larger distributions of cash than the accounting income which they generate. Accordingly, the distributions include a return of capital component for accounting and tax purposes. Distributions declared and paid by us in a year generally differ from taxable income for that year, as such distributions may include the distribution of current year taxable income or return of capital. The taxability of the distribution you receive depends on whether we have annual earnings and profits. If so, those earnings and profits are first allocated to the preferred shares and then to the common shares. In the event we have earnings and profits allocated to the common shares, all or a portion of our distribution will be taxable at the 15 percent Qualified Dividend Income (“QDI”) rate, assuming various holding requirements are met by the stockholder. The 15 percent QDI rate is currently effective through 2012. The portion of our distribution that is taxable may vary for either of two reasons: first, the characterization of the distributions we receive from MLPs could change annually based upon the K-1 allocations and result in less return of capital and more in the form of income. Second, we could sell an MLP investment and realize a gain or loss at any time. It is for these reasons that we inform you of the tax treatment after the close of each year as the ultimate characterization of our distributions is undeterminable until the year is over. For tax purposes, distributions to common stockholders for the fiscal year ended 2010 were 61 percent qualified dividend income and 39 percent return of capital. A holder of our common stock would reduce their cost basis for income tax purposes by 39 percent of the total distributions they received in 2010. This information is reported to stockholders on Form 1099-DIV and is available on our Web site at www.tortoiseadvisors.com. For book purposes, the source of distributions to common stockholders for the fiscal year ended 2010 was 100 percent return of capital. The unrealized gain or loss we have in the portfolio is reflected in the Statement of Assets and Liabilities. At November 30, 2010, our investments are valued at $764 million, with an adjusted cost of $423 million. The $341 million difference reflects unrealized appreciation that would be realized for financial statement purposes if those investments were sold at those values. The Statement of Assets and Liabilities also reflects either a deferred tax liability or deferred tax asset depending primarily upon unrealized gains (losses) on investments, realized gains (losses) on investments, capital loss carryforwards and net operating losses. At November 30, 2010, the balance sheet reflects a net deferred tax liability of approximately $111 million or $5.76 per share. Accordingly, our net asset value per share represents the amount which would be available for distribution to stockholders after payment of taxes. Details of our deferred taxes are disclosed in Note 5 in our Notes to Financial Statements. 6Tortoise Energy Capital Corp. SCHEDULE OF INVESTMENTS
